DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.	The present office action is made in response to the Pre-amendment filed on 6/2/2019. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims. There is not any change being made to the drawings.
Regarding to the claims, applicant has amended claims 1, 4-5, 7-9 and 11-12. There is not any claim being added into or canceled from the application. The pending claims are claims 1-12 which claims are examined in the present office action.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The article titled “Optiques multicouches pour l’extreme UV” listed in the section of “NON-PATENT LITERATURE DOCUMENTS” of the information disclosure statement filed on 7/18/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
5.	The drawings contain fifteen sheets of figures 1A-1B, 2A-2C, 3A-3B, 4A-4B, 5A-5B, 6A-6B and 7A-7B were received on 6/2/2019.  These drawings are objected by the examiner for the following reason(s).
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
First, the feature related to “means for coupling the rotations of the first and second mirrors about the first and second axes of rotation” as recited in present claim 5 (Applicant is respectfully invited to review paragraph [0050] which states that the mentioned means is not shown in figures);
Second, the feature related to “means for translating one and/or the other of the first and second mirrors along an axis” as recited in present claim 6 (Applicant is respectfully invited to review paragraph [0051] which states that the mentioned means is not shown in figures 1A-1B);
Third, the feature related to “means for translating said mirror in the direction of the gradient” as recited in present claim 7; and
Fourth, the feature related to “an XUV radiation source” as recited in present claim 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
7.	The lengthy specification which was amended by the Pre-amendment of 6/2/2019 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

9.	The Summary of the Invention is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the summary and moves other detailed description to the section of “DETAILED DESCRIPTION”. Appropriate correction is required.
Claim Objections
10.	Claims 1-12 are objected to because of the following informalities.  Appropriate correction is required.
First of all, it is suggested that applicant should maintain a consistence in the use of terms “the” and “said” to refer to an element/component previously recited in a particular claim for the purpose of maintain a consistence in claimed language through-out all pending claims. 
For instance, in claim 1, applicant has used both terms “the” and “said” to refer to a particular mirror(s), see claim 1 on line 7 and 11, claims 2-7 for “the”, and claim 1 on line 11 and claim 7 for “said”, for example. 
a) In claim 1: The following objections and suggestions are suggested to the claim.
a1) what is “XUV” on line 1? Applicant is respectfully invited to provide a definition/explanation for the mentioned term;

a3) the feature thereof “the radiation” (line 7) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--?
a4) the terms thereof “said mirror” (each of lines 11, 14 and 17) should be changed to –said multilayer mirror--, see the claimed language on lines 3 and 6 of the claim;
a5) the feature thereof “the low-energy side” (line 12) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--? and
a6) the feature thereof “the high-energy side” (line 12) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--?
b) In claim 5: the feature thereof “the rotations” (line 2) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be deleted?
c) In claim 6: the terms thereof “the first and second mirrors” (line 2) should be changed to --the first and second multilayer mirrors--, and the terms thereof “the mirrors” (line 4) should be changed to --the multilayer mirrors--, see the claimed language on lines 3 and 6 of claim 1.
d) In claim 7: the terms thereof “the first and second mirrors” (line 3) should be changed to --the first and second multilayer mirrors--; the terms thereof “the mirror” (lines 4-5) should be changed to --the multilayer mirror--; and the terms thereof “said mirror” (line 6) should be changed to --said multilayer mirror--. See the claimed language on lines 3 and 6 of claim 1.
e) In claim 9, the following objections and suggestions are provided.

e2) the feature thereof “the rotation of” (each of lines 9 and 10) lacks a proper antecedent basis. Should the mentioned feature be changed to –rotating--?
e3) the feature thereof “the XUV radiation beam” (line 5) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --an--? See a similar use of claimed language in present claim 1 on lines 6-7;
e4) the terms thereof “first mirror” (each of lines 6 and 9) should be changed to –first multilayer mirror--, see the claimed language on line 3 of the claim, and the terms thereof “second  mirror” (each of lines 7 and 10) should be changed to --second multilayer mirror--, see the claimed language on line 5 of the claim;
e5) the feature thereof “the energy of the output XUV radiation beam” (line 12) lacks a proper antecedent basis. Should the terms “the energy” and “the output” be changed to --an energy-- and --an output--, respectively?
e6) the terms thereof “said mirrors” (each of lines 14, 17 and 20) should be changed to –said multilayer mirror--, see the claimed language on lines 3 and 5 of the claim;
E6) the feature thereof “the low-energy side” (line 12) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--? and
e7) the feature thereof “the high-energy side” (line 15) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--? 

g) In claim 11: 
g1) the feature thereof “the translation of” (line 2) lacks a proper antecedent basis. Should the mentioned feature be changed to --translating--? 
g2) the terms thereof “second mirror” (line 3) should be changed to --second multilayer mirror--, see the claimed language on line 5 of the claim 9, and the terms thereof “the mirrors” (line 4) should be changed to --the multilayer mirrors--, see the claimed language in claim 9 on lines 3 and 5 of the claim.
h) In claim 12:
h1) the terms thereof “second mirrors” (line 3) should be changed to --second multilayer mirrors--, see the claimed language on line 5 of the claim 9, and the terms thereof “the mirror” (lines 4-5) should be changed to --the multilayer mirror--; and
h2) the feature thereof “the spectral width” (line 7) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--?
i) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

14.	Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites a means for coupling the rotations of the first and second (multilayer) mirrors about the first and second axes of rotation to allow the output axis of the spectral selection component to be kept parallel to the input axis, see the claim by the feature thereof “means for coupling … the input axis” (lines 2-4). It is noted that while the specification in paragraph [0050] refers to a means for coupling; however, the specification does not provide any description for the so-called “means for coupling the rotations” of the mirrors to meet the condition as claimed. Absent of description related to the means for coupling from the present specification is not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
b) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above. In particular, the specification does not disclose/prove any description related to the so-called “means for translating mirror(s) along an axis substantially parallel to 
c) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above. In particular, the specification does not disclose/prove any description related to the so-called means for translating mirror(s) in a direction of the gradient as recited in present claim 7 by the feature thereof “means for translating … the gradient” (claim 7, lines 6-7)
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “one of said …greater than 20” (lines 11-16) is indefinite. What does applicant mean by “a flank on the low-energy (or high-energy) side with a steepness that is greater than 0.1 eV-1 and a rejection of low (or high) energies that is greater than 20” (lines 11-13 or lines 15-16)?
-1” (line 12 or line 15) is an open range because the number of 0.2 eV-1 or 0.8 eV-1 or 1.4 eV-1 or 12.7 eV-1 or … is a number which is inside the range claimed; however, the specification does not support for a spectral selection component having such a value.
In a similar viewpoint, the feature thereof “a rejection of low (or high) energies that is greater than 20” (lines 11-16) makes the claim indefinite because it comprises an open language. Applicant should note that a range of a rejection of low (or high) energies that is greater than 20“ (lines 12-13 or line 16) is an open range because the number of 85 or 147 or 654 or … is a number which is inside the range claimed; however, the specification does not support for a spectral selection component having such a value.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the feature thereof “the input and output mirrors” (lines 1-2) lacks a proper antecedent basis. Further, it is completely unclear about the structural relationships among the first multilayer mirror, the second multilayer mirror as recited in base claim 1 and the input mirror and output mirror as recited in claim 2. How many mirrors does the spectral selection component have? and what are the structural relationship among them? And
b2) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it claims both a broad range/limitation together with a narrow range/limitation that falls within the broad range/limitation.

c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b1) above.
d) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the direction of the gradient” (lines 6-7). What “the gradient” does applicant imply here? and what is “the direction” of a gradient?
e) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
e1) the feature thereof “the reflection, … an output axis of the spectral selection component” (liens 3-6) is unclear. What “the spectral selection component” (line 6) does applicant imply here? What is the structural relationship among the first multilayer mirror, the second multilayer mirror and the spectral selection component? Are the mirrors elements contributed the spectral selection component?

f) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element c) above.
g) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
18.	Applicant is respectfully invited to review the mentioned US Patent in column 10, claims 20 and 29 and fig. 5 in which the system discloses an XUV radiation source for emitting an XUV radiation beam in a given direction and a spectral selection component which component comprises the following features:
a) a first multilayer mirror (509) for receiving an XUV radiation beam along an input axis located in a first plane of incidence and comprising a first axis of rotation that is substantially perpendicular to the plane of incidence; 
b) a second multilayer mirror (521) for receiving, in a second plane of incidence, an XUV radiation beam reflected by the first mirror in order to transmit the radiation to an output axis 
c) each of the first and second multilayers is a biperiodic, multilayer mirrors;
d) the first and second planes of incidence are coincident;
e) means (520, 522, 530) for coupling the rotations of the first and second mirrors about the first and second axes of rotation, respectively, allowing the output axis to be kept parallel to the input axis; and
f) means (523) for translating the second multilayer mirror along an axis that is substantially parallel to the input axis, allowing the output axis to be kept fixed when the mirrors are rotated. 
However, the system as provided in the mentioned US Patent does not disclose the features of “one of said mirrors … energy responses” (present claim 1, lines 11-17 and present claim 9, lines 14-20).
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872